DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 7/27/21 with respect to the rejection(s) of claim(s) 2, 9 and 24 under Grivna (2014/0087542) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cruz et al. (2012/0006393).

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

                                                                                                                                                                                                

3.	Claim(s) 2, 9 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cruz et al. (2012/0006393).
4.	Re claim 2, Cruz et al. disclose a plurality of physically separated sub-cells (Fig. 2) formed upon singulation of a silicon substrate (10)  of a photovoltaic solar cell, the plurality of physically separated sub-cells comprising a scribe portion (30) between pairs of ones of the singulated and physically separated sub-cells, wherein the scribe portion is disposed through the entire depth of the silicon substrate (10); and a metallization structure (50) located over and essentially covering the scribe portion from end-to-end between the pairs of the ones of the plurality of singulated and physically separated sub-cells, the metallization structure (50) bonded to a back surface, opposite a light-receiving 
5.	Re claim 9, Cruz et al. discloses wherein the metallization structure (50) is a continuous metallization structure (along the scribe) (Fig. 2).
6.	Re claim 24, Cruz et al. discloses wherein the metallization structure (50) covers an entirety of the scribe portion (30) between the pairs of the ones of the plurality of singulated and physically separated sub-cells (Fig. 2).

Allowable Subject Matter
7.	Claims 3-8, 10, 22, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
•	wherein the metallization structure comprises a metal foil., as called for in claim 3;
•	wherein the metallization structure comprises an aluminum foil., as called for in claim 4; 
•	wherein the metallization structure comprises a plated meta, as called for in claim 5;
•	wherein the metallization structure comprises a ribbon, as called for in claim 6.

•	wherein the silicon substrate comprises a bulk monocrystalline silicon substrate, as called in claim 8.
•	wherein each of the scribe portions comprises a curved surface, as called in claim 10, 
•	wherein the metallization structure has a strain relief feature therein, the strain relief feature over a portion of the scribe, as called in claim 22.
•	wherein the metallization structure electrically interconnects a first doped region of a first of the at least two of the plurality of singulated and physically separated sub-cells and a second doped region of a second of the at least two of the plurality of singulated and physically separated sub-cells, as called in claim 25.

8.	Claims 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 11, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the scribe portion disposed partially into the metallization structure in combination with the remaining limitations called for in claim 11.

With respect to claim 17, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a damage buffer portion disposed on the metallization structure and between pairs of ones of the singulated and physically separated sub-cells, wherein the scribe portion disposed on the damage buffer portion in combination with the remaining limitations called for in claim 17.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 17. Therefore, claim 17 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claim 18-21 is also allowed as it depends from an allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: DE 102012217078A1 disclose a similar solar cell configuration.



Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE MANDALA/
Primary Examiner, Art Unit 2829          
September 20, 2021